Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 34 recites “with high affinity and specificity.”  The term “high affinity and specificity” is a relative term which renders the claim indefinite. The term “high affinity and specificity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 21-22, 34-36, 50, 59, and 61-62 are rejected under 35 U.S.C. 102(a)(1) as being by anticipated by Kooijmans (Journal of Controlled Release, 2016).  Kooijmans teaches an engineered extracellular vesicle comprising DMPE-PEG (a lipid anchor moiety; an amphipathic lipid having a hydrophobic moiety and a hydrophilic portion; wherein the lipid anchor moiety further comprises a spacer, wherein the spacer is PEG) configured to insert at least partially into a lipid bilayer of the extracellular vesicle a nanobody (a targeting moiety configured to bind to a target molecule; a peptide; a single-domain antibody), and maleimide in combination with sulfhydryl groups (a coupling moiety configured to couple the targeting moiety and the lipid anchor moiety; a specific binding pair, wherein the specific binding pair comprises a first member of a specific binding pair and a second member of a specific binding pair that bind one another with high affinity and specificity) (Abstract; Materials and Methods). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 21-22, 32-36, 50, 59, and 61-62 are rejected under 35 U.S.C. 103 as being by unpatentable over Kooijmans (Journal of Controlled Release, 2016) in view of  US 20130280205 to Mozaffari. The relevant portions of Kooijmans is given above.

Mozaffari teaches methods of reducing cell death and methods of treating ischemic-reperfusion injury (abstract).  Mozaffari teaches that the peptides CSTSMLKAC (SEQ ID NO:1), CKPGTSSYC (SEQ ID NO:2) and CPDRSVNNC (SEQ ID NO:3) (derived from cells that have incurred damage due to ischemia following acute myocardial infarction) target ischemic myocardium and are used as targeting agents to accumulate the agent at an ischemic-reperfusion injury (paragraph 57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use peptides CSTSMLKAC (SEQ ID NO:1), CKPGTSSYC (SEQ ID NO:2) or CPDRSVNNC (SEQ ID NO:3) as the targeting moiety of Kooijmans.  The motivation for this is that Kooijmans teaches that its PEGylated EVs can be employed to increase accumulation at sites of a number of pathologies, and provide localized increased vascular permeability (page 84, left column, last paragraph).  By incorporating a peptide above, the PEGylated EVs can be used to target ischemic myocardium to treat an ischemic-reperfusion injury.


Claims 1, 4-6, 21-22, 34-36, 41-42,  50, 59, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Kooijmans (Journal of Controlled Release, 2016) in view of US 20170102397 to Zhang.  The relevant portions of Kooijmans are given above.
Kooijmans fails to teach a binding pair as required in claims 41-42.
Zhang is directed to preparing of extracellular vesicles for targeting tissue (abstract, paragraph 13) and is in the same field of art as Kooijmans.  Zhang teaches that binding pairs for extracellular vesicles may be chosen from biotin and avidin, and fluorescein and anti-fluorescein (paragraph 11).
.

Claims 1, 4-6, 21-22, 34-36, 50, 59, 61-62, 77, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Kooijmans (Journal of Controlled Release, 2016) in view of US 20160158291 to Kreke.  The relevant portions of Kooijmans are given above.
Kooijmans fails to teach cardiosphere-derived cells.
Kreke is directed to preparing stable extracellular vesicles (abstract; paragraph 4) and is therefore in the same field of invention as Kooijmans.  Kreke teaches that cardiosphere-derived cells are capable of improving cardiac function, stimulating angiogenesis and cardiomyocyte proliferation, modulating inflammatory process, and inhibiting cardiomyocyte apoptosis (paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use cardiosphere-derived cells as the cells of Kooijmans.  The motivation for this is that the artisan, in seeking to improve the efficacy of Kooijmans for the pathologies recited by Kooijmans, would, in view of Kreke, understand that cardiosphere-derived cells are capable of improving cardiac function, stimulating angiogenesis and cardiomyocyte proliferation, modulating inflammatory process, and inhibiting cardiomyocyte apoptosis, and therefore use cardiosphere-derived cells to make the extracellular vesicles of Kooijmans appropriate for vascular applications, as desired by Kooijmans (at page 84, left column, last paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        January 31, 2022